Conviction for transporting intoxicating liquor; punishment, one year in the penitentiary.
There are three bills of exception. The first sets out certain testimony and that to same certain objections were made and overruled, and that appellant excepted. No facts are certified in the bill from which we may know that the grounds of the objections were well taken. Such a bill is not sufficient. Hennessy v. State, 23 Tex.Crim. Rep.; Dixon v. State, 109 Tex.Crim. Rep.; Duda v. State, 109 Tex. Crim. 573.
Bill No. 2 sets out the testimony of a witness to the fact that he saw whisky on the floor boards of appellant's car and a quantity of whisky on the ground at the time and place of appellant's arrest. The objection to this was that it was a conclusion. It appears to be a statement of a fact within the knowledge of the witness, and it was not erroneous to admit it.
Bill No. 3 presents a lengthy statement of the testimony of witness Grigsby, to which objections were made as therein set out, but same are not verified as is required. The bill then sets out at length the cross-examination of Mr. Grigsby, and further states that appellant's exceptions "above set out" were made in a motion, and the court was asked to strike out the direct testimony from the record. *Page 151 
Plainly such a complaint, whether by bill of exceptions or motion to strike out, was entirely too general and inclusive, and same was properly overruled. The evidence amply supports the verdict and judgment. The indictment, charge of the court and sentence are in correct form.
No error appearing, the judgment is affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.